DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-22, and 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dvorkin et al. (U.S. Patent Number 9.507,047; hereinafter referred to as Dvorkin), further in view of Leung et al. (U.S. Patent Number 4,979,393; hereinafter referred to as Leung) and further in view of De Wolf et al. (U.S. Patent Application Publication Number 2013/0281329; hereinafter referred to as De Wolf).  Dvorkin discloses that the present invention relates to a method and system for integrating logging tool data and digital rock physics to estimate rock formation properties. A rock sample from a logging tool such as a sidewall plug or large enough cutting can be extracted by the logging tool at approximately the same well bore location that the logging tool measures fluid properties. The rock samples thus obtained is scanned using a CT scanner, scanning electron microscope or other suitable scanning device. The resulting scanned rock image can be segmented and rock properties comprising porosity, absolute permeability, relative permeability, capillary pressure and other relevant rock properties are calculated. The resulting digital calculations are integrated with logging tool data and rock property estimates to improve the accuracy and timeliness of the logging tool data (Please see the abstract). Leung discloses a method for determining at wellsites the solids content of drilling fluids by high-frequency dielectric measurements including: preparing samples of the drilling fluid, of the drill cuttings from the formation, and of each solids-additives type added to the drilling fluid for uniform dielectric constant measurements at preselected frequencies and obtaining the solids content in accordance with the relationship between the dielectric constant measurements of the drilling fluid-solids, drill cuttings, and each of the solids-additives type. In accordance with the method of the invention two levels of determination are possible. These levels of determination depend upon whether the quantities of solids-additives type added to the drilling fluid are known (Please see the abstract). De Wolf discloses that the present invention relates to a process for treating a subterranean formation wherein a fluid containing an ammonium salt of glutamic acid N, N-diacetic acid (GLDA) or methylglycine N, N-diacetic acid (MGDA) is introduced into the formation. The invention also covers a fluid containing an ammonium salt of GLDA and/or MGDA and at least one component from the group of seawater, mutual solvents, anti-sludge agents, (water-wetting or emulsifying) surfactants, foaming agents, corrosion inhibitors corrosion inhibitor intensifiers, viscosifiers, wetting agents, diverting agents, oxygen scavengers, carrier fluids, fluid loss additives, friction reducers, stabilizers, rheology modifiers, gelling agents, scale inhibitors, breakers, salts, brines, pH control additives, bactericides/biocides, particulates, crosslinkers, salt substitutes (such as tetramethyl ammonium chloride), relative permeability modifiers, sulfide scavengers, fibres, nanoparticles, and consolidating agents, and covers an ammonium salt of the formula M.sub.x(NH.sub.4),H.sub.z-GLDA or the formula M.sub.x(NH.sub.4),H.sub.z-MGDA, wherein M is an alkalimetal cation, x is at least 0.1, y is at least 0.1 and x+y+z=4 for GLDA and x+y+z=3 for MGDA (Please see the abstract).
With respect to claim 1, Dvorkin discloses and illustrates a method for assessing a siliciclastic subterranean formation rock petrophysical property, comprising: providing drill cuttings from the siliciclastic subterranean formation (column 16, lines 35 through 38 disclose siliciclastic rocks); and forming a sample from drill cuttings (see column 20, lines 31 through 47), and testing the plug for petrophysical properties (porosity and permeability, for example, are disclosed in column 10, lines 11 through 65).  However, Dvorkin fails to disclose some of the specifics the preparation of the sample and specifics about the testing.  De Wolf discloses and illustrates in figure 6 a core flooding test for a core sample wherein a core sample is placed into a core holder and flooded with a fluid, thus the set up disclosed in De Wolf can be used to test the drill cutting samples disclosed in Dvorkin.  However, there is still not disclosure of the preparation of the cuttings such as cleaning the drill cuttings.  However, Leung discloses specifically a means of preparing a sample wherein the sample is obtained, both drilling fluid samples and drilling solids, and they are cleaned and packed for testing, thus the preparation method disclosed in Leung is useful to prepare the sample, then it can be tested using the disclosure of De Wolf.  
With respect to claim 3, the method of claim 1, wherein the petrophysical property is selected from the group consisting of: fluid injectivity; in-situ displacement performance; displacement studies; displacement efficiency; relative permeabilities; multi-phase relative permeabilities; permeability; porosity; and combinations thereof is disclosed in Dvorkin as relative permeability is disclosed in column 10, multiple times.
With respect to claims 4-7, Leung gives specifics with respect to the cleaning and preparation of the sample.  Specifically, Leung discloses different types of fluids used for different types of drilling fluids in column 12, lines 8 through 15. Specifics are stated for uses of solvents, specifically xylene based solvents with oil-based drilling fluids (see claims 5 and 6). Column 6, lines 9 through 18 mention washing with KCl (claim 4) while Column 9, lines 40 through 65 mention cleaning with an organic solvent such as toluene (claim 7).
With respect to claims 8 and 9, while Leung discloses a means to replace bentonite, it’s not specifically disclosed how this is done, though one of ordinary skill in the art can use any suitable means to accomplish this, including gravity separation.
With respect to claims 10-16, Leung gives specifics with respect to the cleaning and preparation of the sample.  Specifically, Leung discloses different types of fluids used for different types of drilling fluids in column 12, lines 8 through 15. Specifics are stated for uses of solvents, specifically xylene based solvents with oil-based drilling fluids (see claims 13, 14, and 15). Column 9, lines 40 through 65 mention cleaning with an organic solvent such as toluene (claims 15 and 16). Column 4, lines 1 through 59 disclose that there is washing and packing of the sample (claims 12 and 13).  De Wolf discloses that a sample core is dried and saturated in paragraph [0138] (claims 10 and 11). 
With respect to claims 17 and 31, wherein forming the compressed core plug comprises placing a quantity of the drill cuttings into a form and applying a pressure to the drill cuttings to compress the drill cuttings to form the compressed core plug is disclosed in view of the core holder in Figure 6 of De Wolf which shows the core plug holder.
With respect to claims 18-22, the references disclose the use of pressure on the sample. The specific pressure or time of applied pressure claimed is not explicitly disclosed, however, one of ordinary skill in the art is able to set pressure and times to apply the pressure as needed in order to perform the tests as needed. 
With respect to claims 26 and 27, the use of drill cutting plugs and generation of numerical models are disclosed in the De Wolf and Leung references.
With respect to claims 28-30, while the specific clay content is not explicitly disclosed as claimed, the clay content is not disclosed to have any criticality to the invention and its operation and thus the clay content is seen as a mere scalable element that is obvious to one of ordinary skill in the art at the time of the invention.
Claims 2 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dvorkin, further in view of Leung and further in view of De Wolf as applied to claim 1 above, and further in view of Kiesl et al. (U.S. Patent Application Publication Number 2003/0231017; hereinafter referred to as Kiesl.  Kiesl discloses an apparatus and method for determining a parameter of interest of a formation composed of carbonate rock. A nuclear magnetic resonance (NMR) sensor assembly produces a pulsed RF field designed for obtaining measurements indicative of the parameter of interest of the formation. A downhole processor processes the measurements for obtaining BVI and BVM using a cutoff time based on classification of the carbonate. Further processing is done to estimate the permeability of the carbonate (Please see the abstract).
With respect to claim 2, the method of claim 1, wherein the siliciclastic subterranean formation rock comprises arenite, wackestone, mudstone, or combinations thereof is not disclosed in the previous references, but Kiesl specifically discloses mudstone and wackestone as subterranean formation rock.
With respect to claim 23, the method of claim 2, wherein the petrophysical property comprises injectivity testing, and provides a subjective injectivity analysis, selected from the group consisting of: observed swelling; maximum injection pressure; substantially zero fluid flow rate; compatibility of the test fluid and the compressed core plug; and combinations thereof is disclosed in De Wolf in paragraphs [0063] through 0064] as the compatibility of the fluid is disclosed to be looked at.
With respect to claim 24, the method of claim 2, wherein the petrophysical property comprises injectivity testing, and provides a quantitative injectivity analysis, selected from the group consisting of: fluid flow rate; change in fluid injection pressure; change in fluid production pressure; change in differential pressure along the compressed core plug; confining pressure; and combinations thereof is disclosed in paragraph [0139] of De Wolf which discloses that core permeability is calculated using a pressure drop.
With respect to claim 25, the method of claim 2, further comprising determining a corresponding formation petrophysical property of the siliciclastic subterranean formation from the compressed core plug petrophysical property is disclosed in De Wolf as the core plug is tested to determine properties of the formation. 
Response to Arguments
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive. The applicant argues what the references do not teach individually, without recognizing what the combination of the references might provide with respect to the instant invention. The Applicant argues that Dvorkin fails to disclose forming a compressed core plug from drill cuttings and physically testing the compressed core plug.  The Applicant argues that Dvorkin uses a scanned image and does not physically test the compressed core plug. The Examiner agrees with the Applicant here.   However, the Examiner notes that the Applicant does not specifically argue that Dvorkin doesn’t disclose a compressed core plug, rather that Dvorkin doesn’t physically test said compressed core plug.  The Applicant further argues that De Wolf discloses a core flooding setup for a core sample, but not the compressed core plug as claimed. Again, the Examiner does not disagree with the Applicant.  However, here, the Applicant gives no argument that the DeWolf testing set up is different from that of the instant invention nor a reasonable functional equivalent, but argues that the sample tested is not the compressed sample core plug of the claim. Finally, the Applicant argues that Leung fails to disclose the testing method of the claim, for a core plug that is formed from a sample of drill cutting solids and fluids and compressed. Again, the Examiner doesn’t disagree with the Applicant here.  However, the Applicant dos not argue that Leung discloses a compressed core plug sample, just that Leung does not adequately disclose how that compressed core plug sample is tested or that such tests are not the same as what the Applicant is claiming. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With this in mind, Dvorkin discloses a testing of a core plug sample, though it might not be specifically compressed, and testing the sample, which is formed from drill cuttings. Dvorkin is lacking the appropriate physical testing and is not clear of a compressed core sample, just a core sample and the forming of the sample is lacking description to believe one of ordinary skill in the art would have the claimed compressed core sample.  However, Leung discloses forming a core sample from drill cuttings and drilling fluid which is prepared via being cleaned and packed (compressed), thus providing one of ordinary skill in the art the appropriate preparation of the sample and a packing (compressing) of the core sample thus yielding a compressed core sample. However, we still would lack the specific testing as claimed. Thus, with Dvorkin in view of Leueng, you now have a prepared compressed core sample without the claimed physical testing as neither Dvorkin nor Leueng disclose the required physical testing method.  However, De Wolf discloses a similar testing method for sample, that has a core holder, which can hold a sample and physically test it in a manner as claimed, just that De Wolf seems silent on specifically a compressed core sample being tested physically. However, in view of the teachings of Dvorkin and Leueng, a compressed core sample can be prepared for testing, thus simply placing such a prepare compressed core sample into the testing system disclosed in De Wolf would be obvious to one of ordinary skill in the art.  The Applicant fails to argue this specific combination of references and merely attacks the references individually instead of what the combination of the references might teach or suggest to one of ordinary skill in the art, thus the argument the Examiner presented is not actually rebutted by the Applicant and thus the arguments are not deemed to be persuasive. The applicant also gives no arguments with respect to claims 2 and 23-25 except those presented for claim 1, thus the Examiner feels these rejections should be maintained as well for the same reasons as presented above. Therefore, the previous rejection in view of the prior art for all pending claims is being maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



June 21, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861